COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON
                                           ORDER

Appellate case name:        Joan Gottlieb Mendell, Individually and in her Capacity as
                            Trustee of the MK Trust No. 2 v. Laurence Scott and Rachel
                            Chaput
Appellate case number:      01-20-00578-CV
Trial court case number:    475348
Trial court:                Probate Court No. 1 of Harris County

       On August 12, 2020, appellant, Joan Gottlieb Mendell, individually and in her
capacity as Trustee of the MK Trust No. 2, filed a notice of appeal from four trial court
orders, signed on different dates, in this probate proceeding. These orders include: a June
10, 2020 order denying appellant’s motion for summary judgment, and three orders
granting separate motions for partial summary judgment filed by appellees, Laurence Scott
and Rachel Chaput, with one such order signed on February 7, 2020, and the other two
orders being signed on July 23, 2020.
        On December 22, 2020, after a jury trial of the underlying litigation, but before a
final judgment was entered by the trial court, appellant filed an “Unopposed Motion to
Abate Appeal, and in the Alternative, Second Motion to Extend Time,” requesting that the
appeal be abated “until such time as a final judgment is rendered in the trial court.” On
December 29, 2020, we granted appellant’s unopposed motion and abated this appeal. On
January 19, 2021, the trial court signed a Final Judgment, and on January 20, 2021, the trial
court signed an “Order Granting Modified Permanent Injunction Pursuant to Texas Trust
Code § 114.008” in the underlying litigation. On April 19, 2021, appellant timely filed a
notice of appeal from the Final Judgment and the Order Granting Modified Permanent
Injunction Pursuant to Texas Trust Code § 114.008, docketed by the Clerk of this Court in
the existing appellate case number.
       On July 6, 2021, appellant filed an unopposed motion requesting that we reinstate
the appeal and set a briefing schedule. In her motion, appellant notes that the appellate
record is complete, and the parties have engaged in mediation as ordered by this Court, but
mediation was unsuccessful. Appellant’s motion includes a certificate of conference
representing that appellees are unopposed to the relief requested. See TEX. R. APP. P.
10.3(a)(2).
       Appellant’s motion to reinstate the appeal is granted. This appeal is reinstated to
this Court’s active docket. Appellant’s brief is due to be filed within thirty days of the
date of this order.
      It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra_________
                  Acting individually     Acting for the Court

Date: ___July 8, 2021____